Citation Nr: 1720169	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-22 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than depression, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for pulmonary embolism/blood clots. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Williams, Counsel 



INTRODUCTION

The Veteran had active service from July 1966 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The January 2011 rating decision denied service connection for PTSD.  

The July 2015 rating decision denied compensation under 38 U.S.C.A. § 1151 for pulmonary embolism/blood clots.  In a September 2015 notice of disagreement (NOD), the Veteran disagreed with the denial of compensation under 38 U.S.C.A. § 1151 for pulmonary embolism/blood clots.  Unfortunately, a statement of the case (SOC) has not been issued addressing this matter and as such, this matter is addressed in the remand below.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board notes the Veteran's claim of service connection for an acquired psychiatric disability was claimed as service connection for PTSD.  As the record indicates several additional diagnoses for psychiatric conditions, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, the present appeal explicitly excludes consideration of depression.  The Board acknowledges that a February 2013 rating decision has separately denied service connection for depression; and in an October 2015 rating decision, the RO reopened the claim and denied it on the merits.  In December 2015, the Veteran submitted a timely NOD in response to the October 2015 rating decision.  In an August 2016 letter, the RO acknowledged receipt of written disagreement.  As the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where an NOD had not been recognized). As the record reflects that the NOD has been recognized and that additional action is pending, a remand of this issue pursuant to Manlincon is not warranted in this case.

In March 2016, the RO proposed a finding of incompetency.  The Veteran has subsequently submitted numerous statements regarding the proposed finding of incompetency.  There is no indication that a final rating was promulgated regarding incompetency and the matter is referred to the Agency of Original Jurisdiction (AOJ) for any necessary action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding the claim of entitlement to service connection for an acquired psychiatric disorder other than depression, to include PTSD, the Veteran had requested a Travel Board hearing before a Veterans Law Judge.  See June 2013 substantive appeal, VA Form 9.  In correspondence received in August 2016, the Veteran indicated that he wanted to attend a video hearing.  A hearing was scheduled for February 16, 2017 in St. Petersburg.  According to a February 1, 2017 Report of General Information, the Veteran indicated that he would not be able to attend the hearing because he is not able to travel.  According to a February 9, 2017 Report of General Information the Veteran stated that he would be unable to attend the hearing at the scheduled time due to distance and requested that the hearing be scheduled closer to him, for instance in Kissimmee or Lake Nona, Florida.  To date, action has not been taken to reschedule the hearing.  As such, the Board finds that Veteran should be afforded the opportunity to attend a hearing at a location closer to his home address, to the extent possible. 

With regard to the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for pulmonary embolism/blood clots denied in the July 2015 rating decision, the Veteran expressed disagreement with the denial in a September 2015 NOD.  In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, this issue must be remanded for additional action. 


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a video hearing to address the claim of entitlement to service connection for an acquired psychiatric disorder other than depression, to include PTSD, at the earliest possible time before a Veterans Law Judge.  The Veteran should be afforded, at his latest address, appropriate notice of the time, date, and location of this hearing.  Efforts should be made to schedule the hearing at a location closer to the Veteran's home address.  If not possible, notify the Veteran of this.

2.  Provide the Veteran with a statement of the case addressing the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for pulmonary embolism/blood clots.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




